Title: From George Washington to William Paca, 24 September 1783
From: Washington, George
To: Paca, William


                  
                     
                  S. Princeton Septr 24th 1783
                  The Gentleman who will present this Letter to you, is the Count Del Vermé an Italian Nobleman on his travels thro’ America—he is recommended by our Ministers at the Court of Versailles, and as far as I have been able to form a judgment of him, is highly worthy of attention—I take the liberty therefore of recommending him to your civilities, and to those of your acquaintance. & to assure you of the esteem & regard with which I am &ca
                  
                     G. W——n
                  
                  
                     Letters similar to the above were written to Govr Harrison—Genl Nelson.  The Honbe Archd Cary—& Colo. Fitzgerald.
                  
                  
               